Case: 1:20-cv-00157-MWM-KLL Doc #: 36 Filed: 10/14/20 Page: 1 of 2 PAGEID #: 188




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

MICHAEL JOHNSON,                                                        Case No. 1:20-cv-157
     Plaintiff,                                                         McFarland, J.
                                                                        Litkovitz, M.J.

           vs.


BRYAN LAWLESS,                                                          ORDER
    Defendant.

           Plaintiff, an inmate incarcerated at the Toledo Correctional Institution, brings this pro se

action for violations of his civil rights under 42 U.S.C. § 1983. Plaintiff was granted leave to

proceed in forma pauperis and the complaint was filed on April 29, 2020. (Docs. 7, 8). After

defendant had filed an answer to the complaint (Doc. 17), plaintiff sought leave to file an

amended complaint. (Doc. 22). Plaintiff also filed a document captioned “Opposition to the

defendant, Bryan Lawless Answer.” 1 (Doc. 25). Defendant moves to strike plaintiff’s reply to

his answer under Fed. R. Civ. P. 12(f). (Doc. 29). Defendant argues that the pleadings were

closed when he filed his answer, and plaintiff’s reply in opposition to the answer is not a

permissible pleading under Fed. R. Civ. P. 7(a)(7). Plaintiff opposes the motion to strike. (Doc.

32).

           Motions to strike are governed by Fed. R. Civ. P. 12(f), which provides that a court “may

strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.” Fed. R. Civ. P. 12(f). Rule 7(a) sets forth the only pleadings that are

allowed, which include “a reply to an answer” if ordered by the court. Fed. R. Civ. P. 7(a)(7).




1
    The Court denied plaintiff’s motion for leave to amend the complaint on September 21, 2020. (Doc. 31).
Case: 1:20-cv-00157-MWM-KLL Doc #: 36 Filed: 10/14/20 Page: 2 of 2 PAGEID #: 189




By the plain language of the rule, a reply to an answer is not permissible unless the court has

ordered one. Id.

        Here, plaintiff filed a reply to defendant’s answer without an order from this Court.

Consequently, plaintiff’s filing is not permitted by the Federal Rules of Civil Procedure.

        Defendant’s motion to strike plaintiff’s reply to the answer (Doc. 29) is GRANTED.

The Clerk is DIRECTED to strike plaintiff’s “Opposition to the defendant, Bryan Lawless

Answer” (Doc. 25) from the record.

        IT IS SO ORDERED.



Date:    10/14/2020                                  ________________________
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge




                                                 2
